Citation Nr: 1146609	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-17 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back injury. 

2.  Entitlement to service connection for hematuria, claimed as kidney damage. 

3.  Entitlement to service connection for head trauma. 

4.  Entitlement to service connection for tinnitus, to include as secondary to head trauma. 

5.  Entitlement to service connection for headaches, to include as secondary to head trauma. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant and fiancée



ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967, and from October 1970 to October 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a decision dated in August 2009, the Board denied the appeal.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in May 2011, the Court affirmed the Board's decision concerning the issue of service connection for a bilateral knee disability, and set aside and remanded that part of the decision which addressed the remainder of the issues on appeal as set forth on the title page of this decision.  

In April 2009, the Veteran testified at a Board hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  A VLJ who conducted a Board hearing shall participate in the final Board decision on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Accordingly, in September 2011, the Veteran was informed that he had a right to another Board hearing.  In a statement received in October 2011, the Veteran stated that he did not want to appear at an additional Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that he suffers from the disabilities at issue due to injuries sustained in a bus accident in service in January 1973.  He states that he was driving the bus, which malfunctioned, causing him to drive the bus off the road into an embankment.  The Veteran was hospitalized after the incident for a renal contusion.  Service treatment records show that about nine days later, his hematuria had cleared.  Service treatment records dated from February to June 1973 show multiple complaints of back pain, and at least one complaint of hematuria.  

With respect to the claim for service connection for hematuria, the Court found that the Board had been premature in concluding that the Veteran did not have a disability manifested by hematuria, because at his hearing, the Veteran had stated that he was being treated for all of his conditions at VA, but that the Board did not suggest that he submit these records.  These records were identified as all VA medical records dated after 2006.  These records are potentially applicable to the other issues on appeal as well.

The Court also noted that although the examiner stated that no kidney disorder was found, no opinion as to whether another disorder, with manifestations including hematuria, was obtained.  

The Court remanded the issue of service connection for a back disability, noting that the Veteran said he had been treated for growths on his back, which his doctor had told him could result from a weak spot from an injury.  The Court indicated that the VA examination should have addressed this matter.  In addition, the Court stated that the VA examiner did not explain why he apparently discounted the possibility that dextroscoliosis and osteoporosis were related to the bus accident, noting that if there was a medical reason that the accident would not have predisposed the Veteran to such conditions, it was not contained in the examination report.  

The Court also found that the Board had erred in not providing an examination concerning the issues of service connection for head trauma, tinnitus, and headaches.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment or evaluations dated from January 2007 to the present.

2.  Thereafter, schedule the veteran for the following VA examinations.  The following general instructions and information apply to all examinations:  The claims folder and a copy of this REMAND must be made available to the examiner for review.  Any indicated tests should be conducted, and the results reviewed prior to the final opinion.  A complete rationale for all opinions expressed should be provided.  

(a)  An orthopedic VA examination to determine whether it is at least as likely as not that the veteran has a current chronic back disability which is related to the injuries he sustained in a bus accident in service in 1973 or otherwise of service onset.  The opinion must address the Veteran's contentions that he was treated for "growths" in his spine, which his doctor told him were caused by a weak spot resulting from an injury.  The opinion must also explain whether dextroscoliosis and/or osteoporosis are at least as likely as not related to the in-service injury.  

(b)  An appropriate VA examination to determine whether the Veteran has a chronic disability with manifestations including hematuria, which is at least as likely as not  related to the renal contusion and hematuria shown in service, or otherwise of service onset.  For the purposes of this examination, the examiner should accept the Veteran's statements of periodic hematuria in the years since service as true, unless there is a medical reason to discount such statements.  

(c)  A neurology, or other appropriate VA examination to determine whether the Veteran has residuals of head trauma, to include tinnitus and/or headaches, which are at least as likely as not due to an in-service motor vehicle accident, or otherwise due to service.  

4.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the claims on appeal.  If any claim is denied, the veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


